IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-10340
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FREDERICK BUCHANAN,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 4:96-CR-132-A-ALL
                        - - - - - - - - - -
                         December 17, 1997
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Frederick Buchanan appeals his conviction for distribution
of cocaine base pursuant to 21 U.S.C. § 841(a)(1).      He argues
that the evidence presented at trial was insufficient to support
a conviction.
     The district court did not err in refusing to grant
Buchanan’s motion for judgment of acquittal.   The evidence was
sufficient to support his conviction, as a reasonable trier of
fact could have found that the evidence established his guilt




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
beyond a reasonable doubt.   See United States v. Gonzalez, 76
F.3d 1339, 1346 (5th Cir. 1996).
     AFFIRMED.